Citation Nr: 9910828	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  96-11 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a neuropsychiatric 
disorder secondary to the service-connected duodenal ulcer.  

2.  Entitlement to an evaluation in excess of 20 percent for 
a duodenal ulcer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Schueler, Counsel
INTRODUCTION

The appellant had active service from August 1955 to July 
1959.  This matter comes to the Board of Veterans' Appeals 
(Board) from an April 1995 rating decision of the Department 
of Veterans Affairs (VA) Boston Regional Office (RO) which 
denied the appellant's claim for a schedular rating in excess 
of 20 percent for his service-connected duodenal ulcer and 
service connection for a nervous disorder, claimed secondary 
to the duodenal ulcer.  

After the appeal was certified to the Board, the appellant 
testified at a November 1998 hearing held in Washington, D.C.  
At that time he submitted additional evidence directly to the 
Board consisting of copies of VA clinical and hospital 
records, and a statement waiving initial RO consideration of 
this additional evidence.  Subsequent to the hearing, in 
December 1998, the appellant, through his representative, 
provided the Board with further evidence via two separate 
submissions, including a private physician's statement and VA 
clinical records.  Statements from his representative 
accompanied both submissions waiving initial RO consideration 
of this additional evidence.  

Pertinent evidence submitted by the appellant or 
representative and accepted by the Board under the provisions 
of this section must be referred to the RO for review unless 
the appellant or representative waives this procedural right.  
Such waiver must be in writing or, if a hearing on appeal is 
conducted, formally entered on the record orally at the time 
of the hearing.  38 C.F.R. § 20.1304(c).  The three 
submissions included evidence pertinent to the appeal and, as 
outlined above, were each accompanied by a waiver of initial 
RO consideration.  As such, appellate review may proceed 
without referring this additional material to the RO for 
initial consideration.  

At the November 1998 hearing, the appellant raised for the 
first time the issue of entitlement to compensation under 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1998) for residuals of 
right leg surgery performed at a VA medical facility.  As the 
Board is without jurisdiction over this claim, it is referred 
to the RO for appropriate action.  

The claim of service connection for a neuropsychiatric 
disorder secondary to the service-connected duodenal ulcer 
disability will be addressed below in the Remand portion of 
this decision.  


FINDINGS OF FACT

1.  With respect to the claim for an evaluation in excess of 
20 percent for a duodenal ulcer, all available relevant 
evidence necessary for an equitable disposition of the appeal 
has been obtained by the RO.  

2.  The appellant's duodenal ulcer disability is manifested 
by moderate impairment.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a 
duodenal ulcer are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.114, Diagnostic Code 7305 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim for an evaluation in excess of 20 percent for 
duodenal ulcer disability is well grounded, i.e., it is not 
inherently implausible.  See Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992) (contention of increase in 
disability severity renders claim well grounded).  The Board 
finds that VA has satisfied its duty to assist the appellant 
in the development of facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).   

The appellant developed a duodenal ulcer in service in the 
1950s, and service connection was established by January 1960 
rating decision; the RO assigned a 10 percent evaluation.  
The evaluation was increased to 20 percent disabling by June 
1969 rating decision, then reduced to 10 percent disabling in 
June 1974.  The rating was increased again to 20 percent in a 
June 1985 rating decision, after a 1984 recurrence of 
gastrointestinal symptoms.  In June 1987, the Board denied 
the claim for a rating in excess of 20 percent.  In October 
1994, the appellant filed this claim for increased 
evaluation.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.

If the preponderance of the evidence is in favor of the 
veteran's claim, or the evidence is in equipoise, the claim 
will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.102 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  As the appellant filed the claim for 
increase in October 1994, the analysis of the evidence 
relevant to the appropriate rating must focus on that 
evidence illuminating the nature of the disability during and 
after October 1993.  See 38 C.F.R. § 3.400(o)(2) (effective 
date of increased rating may be no earlier than one year 
prior to date of receipt of claim).  

The disability is current evaluated as 20 percent disabling 
under the criteria of Diagnostic Code 7305 for duodenal 
ulcer.  A 20 percent evaluation is assigned where the 
impairment is moderate, specified as recurring episodes of 
severe symptoms two or three times a year averaging 10 days 
in duration; or with continuous moderate manifestations.  A 
40 percent evaluation may be assigned where the impairment is 
moderately severe, specified as less than severe but with 
impairment of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year.  A 60 percent 
evaluation may be warranted where the impairment is severe, 
specified as pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena, 
with manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.114.  

VA clinical records in early 1993 showed the appellant with a 
history of ulcer disease with 3 gastrointestinal bleeds; he 
used Tagamet for relief of symptoms.  A May 1993 VA clinical 
record noted that gastrointestinal symptoms came and went.  

In May 1994, a person who worked with the appellant for many 
years stated that he often was absent or late, and had to 
leave work early, due to stomach problems.  

In August 1994, a potential employer stated that he would not 
hire the appellant because his ulcer condition prevented him 
from giving complete attention to his job.  In another 
statement that month, a friend of the appellant and potential 
employer stated that he could not offer the appellant a job 
as a messenger due to his ulcer condition because he could 
not fully perform the necessary tasks.  

In an undated statement, the appellant's former co-worker and 
manager indicated that he was provided with special 
consideration as an employee due to his medical problems, 
including retention of his job despite absences from work.  

An August 1994 VA clinical record indicates that the 
appellant used Mylanta, Maalox, and Tagamet.  The examiner 
noted that the ulcer pain had increased over the prior 5 
years with increased weakness (lack of energy) for the 
previous year.  The appellant was described as stable with 
chronic duodenal ulcer, well controlled by medication as 
evidenced by lack of melena or hemoptysis and normal 
electrolytes.  

VA clinical records in July 1995 show that the appellant had 
epigastric pain for the previous two days after running out 
of medication.  The assessment was recurrent duodenal ulcer.  

VA examination in November 1995 showed that the appellant did 
not describe abdominal pain, nausea, vomiting, constipation, 
diarrhea, recent hematochezia, or melena.  The examiner noted 
no history of recent anemia or weight loss.  His weight was 
207 pounds.  The diagnosis was moderate peptic ulcer disease.  

At a March 1996 hearing, the appellant testified that in the 
prior year he had three gastrointestinal emergencies with 
severe pain in the stomach.  These generally occurred when he 
was without medication.  He stated that his disability 
impacted on his ability to work and that he routinely gained 
and lost weight as his gastric symptoms waxed and waned.  He 
also said that he sought treatment at VA medical facilities 
at least once a month over the past year.  

A July 1996 VA clinical record revealed ulcers as past 
medical history.  A VA clinical record in May 1997 showed as 
past medical history a duodenal ulcer, described as 
asymptomatic.  A September 1997 VA clinical record reported 
that he had one week of epigastric pain and intermittent 
burning, and that some relief was gained with milk; it was 
noted that he ran out of medication.  The assessment was 
duodenal ulcer.  A VA clinical record in April 1998 indicated 
ulcer disease.  

At his November 1998 hearing, the appellant testified that he 
weighed about 183 pounds, that his primary physician liked 
him at that weight, and that he had maintained the weight 
since about 1989.  He indicated that he had previously 
weighed as much as 214 pounds.  He said he had vomiting 
episodes once every 10 days and is prescribed medication.  He 
also stated that he hurt his back working on the docks 25 
years earlier and was currently not working.  

As noted above, the criteria for the rating immediately above 
the current 20 percent evaluation, for a 40 percent 
evaluation, requires moderately severe impairment, specified 
as less than severe but with impairment of health manifested 
by anemia and weight loss, or recurrent incapacitating 
episodes averaging 10 days or more in duration at least four 
or more times a year.  38 C.F.R. § 4.114, Diagnostic Code 
7305.  The November 1995 VA examiner characterized the 
impairment as moderate, rather than moderately severe, which 
more closely equates to the currently assigned evaluation.  
Also supporting this finding are clinical comments that the 
disability is stable, well controlled by medication, and 
asymptomatic.  

Beyond the general characterization of the disability, the 
specific criteria for a 40 percent evaluation is divided into 
two parts: impairment of health manifested by anemia and 
weight loss, or recurrent incapacitating episodes averaging 
10 days or more in duration at least 4 or more times a year.  
The record indicates that the appellant does not have anemia.  
He testified that his weight had remained just above 180 
pounds since 1989 with some fluctuation, a condition with 
which his physician was comfortable from a health standpoint.  
The November 1995 VA examination report noted he weighed 
207 pounds, and the appellant testified that he had weighed 
as much as 214 pounds.  While these findings document some 
fluctuation of weight, the criteria for a 40 percent 
evaluation contemplates a loss of weight.  There is a 
difference between 214 pounds and 180 pounds, but the 
appellant's physician is apparently comfortable with the 
lower weight.  Without dismissing the fluctuation in weight, 
the Board believes that the lack of anemic findings and the 
physician's approval of the appellant's current weight do not 
correspond with impairment of health as contemplated for a 40 
percent evaluation.  

The other element of the 40 percent criteria includes 
recurrent incapacitating episodes, averaging 10 days or more 
in duration at least four or more times a year.  There is no 
doubt that the symptoms are recurrent; he testified that the 
symptoms came and went, increased over previous year as 
manifested by three gastrointestinal episodes, and were 
relieved by use of prescribed and over-the-counter 
medication.  

However, there is little evidence that epigastric episodes 
occurred more than three times per year.  The evidence 
summarized above identifies no more than one epigastric 
episode in each of the years 1993 to 1997.  The appellant 
testified that he consulted a VA medical facility at least 
once per month regarding gastrointestinal complaints, but the 
documentary evidence does not support that assertion.  
Moreover, the July 1995 VA clinical record noted a two day 
duration for an episode and a September 1997 VA clinical 
record reported a seven day duration, far less than the 
average 10 days or more required by the 40-percent criteria.  

As to incapacitation as a result of service-connected 
symptoms, the lay statements showed that the gastrointestinal 
symptomatology caused absences from the appellant's 
employment and interfered with his employment opportunities.  
He testified, though, that he injured his back working on the 
docks 25 years previously, a nonservice-connected injury that 
also might impact on such absences.  

Synthesizing this evidence, it appears that the appellant's 
gastrointestinal symptoms are recurrent and may contribute 
to, if not entirely result in, incapacitating episodes.  
However, the duration and frequency of these episodes is less 
than that specified as criteria for a 40 percent evaluation 
under Diagnostic Code 7305.  This conclusion must be seen in 
light of the absence of anemia and the apparent insignificant 
fluctuations in weight, as well as the general discussion of 
the disability as stable, well controlled by medication, and 
moderate in severity.  Reviewing this evidence and the 
resulting conclusions, the Board believes that the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 20 percent for a duodenal ulcer.  


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an evaluation in excess of 20 percent for a 
duodenal ulcer is denied.  


REMAND

The Board finds that the issue of service connection for a 
neuropsychiatric disorder claimed secondary to the service-
connected duodenal ulcer is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a), as it is not inherently 
implausible.  The record includes competent medical evidence 
of a current psychiatric disorder.  VA clinical records in 
the 1990s indicate that the appellant consulted a VA 
psychiatrist who prescribed medication and discussed the 
presence of chronic anxiety and depression.  Moreover, 
several VA clinical records prepared in the 1990s discussed 
his anxiety and depression in light of his ulcer disability.  
This evidence, presumed credible for purposes of determining 
whether the claim is well grounded, Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995) and King v. Brown, 5 Vet. App. 19, 
21 (1993), satisfies the elements of a well-grounded claim.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Jones v. 
Brown, 7 Vet. App. 134, 137 (1995).  Since the claim is well 
grounded, VA has a resulting duty to assist the appellant in 
the development of facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  

The appellant contends that he has been anxious and depressed 
for about 25 years, due primarily to his ulcer disability.  
His representative argues that VA has not yet fulfilled its 
duty to assist as the appellant had not been afforded a VA 
psychiatric examination to determine the etiology of his 
psychiatric complaints.  In order to ensure a complete record 
on appeal, the claim will be remanded so that the appellant 
may be afforded a VA psychiatric examination to determine the 
nature and etiology of the current neuropsychiatric disorder.  

At his November 1998 hearing, the appellant testified that he 
saw a private psychiatrist who prescribed medication, 
including Prozac, Zoloft, and Librium.  On remand, the RO 
should attempt to obtain copies of any treatment records 
pertinent to that treatment.  

The case is REMANDED for the following development:

1.  The RO should request that the 
appellant supply the name and address of 
the private psychiatrist who treated him, 
and the dates of such treatment.  After 
securing any necessary releases, the RO 
should obtain complete clinical records 
of such treatment and associate them with 
the claims file.  

2.  The RO should schedule the appellant 
for a VA psychiatric examination to 
determine the nature and origin of any 
psychiatric disorder.  The entire claims 
file and a copy of this REMAND must be 
made available to the examiner prior to 
the examination; the examination report 
should reflect review of pertinent 
material in the claims folder.  All 
necessary special studies or tests, to 
include psychological testing and 
evaluation, should be accomplished.  The 
examiner should be asked to identify any 
psychiatric disorder found and to 
specifically render an opinion as to 
whether the disorder(s) found are related 
to service or to the service-connected 
duodenal ulcer disability.  The 
examination report should include the 
complete rationale for all opinion 
expressed. 

3.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it is in compliance 
with this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond.  
Thereafter, the case should be returned to the Board.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals



 

